State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 2, 2015                      520209
________________________________

In the Matter of the Claim of
   WAHID A. BAKIR,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   May 5, 2015

Before:   Lahtinen, J.P., Egan Jr., Rose and Clark, JJ.

                               __________


      Lianne S. Pinchuk, Albany County Bar Association, Albany,
for appellant.

      Eric T. Schneiderman, Attorney General, New York City
(Bessie Bazile of counsel), for respondent.

                               __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed March 5, 2014, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because his employment was terminated due to misconduct.

      Claimant worked for the employer as a truck driver for
approximately 10 weeks. While he was making a delivery to one of
the employer's major customers, he was asked to shut off his
truck engine at the gate in accordance with the customer's
policy. Having experienced some mechanical problems with the
truck, claimant refused to do so and was directed to leave the
customer's premises. The customer complained to claimant's
supervisor, who later confronted claimant about the incident.
According to the supervisor, claimant became hostile and
argumentative during their discussion and indicated that he would
not comply with the customer's policy. His employment was
                              -2-                  520209

terminated as a result. Claimant's application for unemployment
insurance benefits was denied and the denial was upheld by an
Administrative Law Judge following a hearing. The Unemployment
Insurance Appeal Board agreed that claimant had engaged in
disqualifying misconduct and affirmed the Administrative Law
Judge's decision. Claimant now appeals.

      We affirm. Behavior that is contrary to established
policies and detrimental to an employer's interest has been found
to rise to the level of misconduct disqualifying a claimant from
receiving unemployment insurance benefits (see Matter of Bastian
[Commissioner of Labor], 19 AD3d 915, 916 [2005]; Matter of
Chillious [Commissioner of Labor], 3 AD3d 655, 655-656 [2004]).
Here, it is undisputed that claimant refused to comply with the
customer's policy of shutting off his truck engine and indicated
his unwillingness to do so even after being counseled by his
supervisor. Inasmuch as the customer was one of the employer's
major clients, claimant's conduct was clearly detrimental to the
employer's interest. In view of this, and given claimant's
disrespectful attitude toward his supervisor, we find that
substantial evidence supports the Board's finding that claimant
engaged in disqualifying misconduct. We have considered
claimant's remaining contentions and find them to be
unpersuasive.

     Lahtinen, J.P., Egan Jr., Rose and Clark, JJ., concur.


     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court